BLAND, P. J.
1. The evidence is that James R. Milner, as early as 1880, was a real estate and loan agent and as such had fraudulently converted money and property of his clients to his own use and in this manner became indebted to them and continued to be indebted to divers persons and was, in 1881, insolvent and has continued insolvent down to this time, so that there is no question that the voluntary conveyance of real estate to his wife in 1884 was fraudulent in law as to his existing creditors and, we think, that it was also fraudulent as to his subsequent creditors for the reason that where one has fraudulently contracted debts which he can not pay, and then makes a voluntary conveyance of his property and thereafter contracts other debts which he can not pay, the reasonable inference is, that he intended by his voluntary conveyance to hinder and delay his subsequent as well as his existing creditors.
2. The title acquired by Mrs. Milner at the sheriff’s sale and by virtue of the sheriff’s deed presents quite another proposition.
In answer to a question as to where she got the money-to buy the judgment, she said:
“I can tell you exactly. For two successive years before this I had business, city and out of town a great deal, an unusual amount of original painting, and I *192was so fortunate as during those two years to make several larger sales than I have ever done since. One sale was a seven-hundred-dollar one. It was not all paid to me in money, but was partially. There was another one of $150 just in the winter preceding this. That was a screen for Mrs. 0 ’Day. ’ ’
' She further testified that before she married Milner she had been a teacher in Drury College at a salary of $1,500 per annum, and previous to that had'been a teacher in the Kirksville Normal School for three years at the same salary and had laid by some of the money.
The cashier of the bank where she kept an account testified that on the day she purchased the judgment she had to her credit in the bank $510.35, and that on the succeeding day her account was overdrawn by fifteen cents.
Her attorney testified that the judgment was purchased with her own money; that James R. Milner did not furnish a penny of it and had nothing whatever to do with the transaction.
Had this purchase by Mrs. Milner, under these circumstances, been on an execution issued against some person other than her husband, and of land not owned by him, it would not be pretended that her husband acquired any legal or equitable interest in the land purchased. The relation she bore to Milner did not preclude, or disqualify her to buy his lands, or his interest in lands at a sheriff’s sale, and if she did so with her own money and without collusion with her husband to buy it to protect him from his creditors, the sale is as valid and vested in her as good a title as if the purchase had been of lands belonging to a stranger, and we think Mrs. Milner, under the evidence, acquired by her purchase at the .sheriff’s sale a good title against both Milner and his creditors.
3. It is admitted by defendants that the nineteen shares of mining stock should be subjected to the plaintiff’s debt.
*1934. In respect to the $1,500 note and mortgage, the evidence is reasonably satisfactory that James R. Milner took it np with money furnished him by Judge Rassieur; that he afterwards used this mortgage as collateral security for money borrowed by him for his own purposes. In such circumstances, he has an equity in the mortgaged property which is available in payment of the debts to his creditors, subject, however, to the prior lien of the Holland Bank to which Milner pledged the mortgage as security for money loaned.
5. On the trial, counsel for defendants for the purpose of impeaching the judgment plaintiff recovered against James R. Milner in the United States Circuit- Court, offered and read in evidence the judge’s minutes, the evidence of the clerk of the United States Circuit Court, and correspondence between counsel for defendants and the judge, who rendered the judgment, which evidence counsel claims tends to show that the judgment was not rendered during a term of the United States Circuit Court, but that the cause was taken under advisement by the judge on .the day the court adjourned for the term, and the judgment was after-wards rendered in vacation without the knowledge or consent of defendant Milner or his counsel. This evidence was excluded by the court and this ruling is assigned as error by the defendants.
A judgment may be^ collaterally attacked for one cause only, to-wit, for the purpose of showing that the court that rendered judgment had no jurisdiction of the subject-matter of the suit or had not acquired jurisdiction of the person of the defendant, and the want' of jurisdiction must ordinarily be made to appear from the records and proceedings in the cause. The minutes kept by the judge and the clerk may, at a term subsequent to the trial at which the judgment was rendered be used for the purpose of correcting an error of the *194clerk in entering tlie judgment or for the purpose of entering a correct judgment when the wrong one had been recorded, or for the purpose of entering a judgment nunc pro tunc where the clerk omitted to enter any judgment at all upon the records, but can never be used in a collateral proceeding to show error or mistake in the judgment itself, or to contradict the date or the term of the court at which the judgment purports to have been rendered. The judgment is the conclusion of the whole matter, and all the proceedings anterior to it are concluded by it, and the text of the judgment is the evidence which must control as to everything written into it. Polleys v. Blank River Co., 113 U. S. 1. c. 84; Kostenbader v. Kuebler, 48 Atl. (Pa.) 972; Lovitt v. Russell, 138 Mo. 474; State v. Wear, 145 Mo. 162.
The judgments of the Federal courts - are entitled to equal rank and presumption of regularity as judgments of the circuit courts of this State. Wonderly v. Lafayette Co., 150 Mo. 635.
In State v. Wear, supra, it was held: “Where a judgment recites a state cf facts not shown by the pre-. vious records of the case, such judgment can not be inquired into in a collateral proceeding, unless such facts were jurisdictional.”
In Railway Company v. Warden, 73 Mo. App. 117, it was held that a court of equity has no authority to overhaul the records of any other court for any error of law or fact committed by that court, and that any attempt to do so is necessarily, collateral.
We think the court did not err in excluding the offered testimony collaterally attacking the judgment of the Federal court. The judgment rendered by the circuit court, we think, is supported by the great weight of the evidence and is affirmed.
Reyburn, J., concurs; Goode,. J., not sitting.